Stephens, J.
1. A check, being an order for the payment of money and not ordinarily embodying a contract between the parties, is not an accord and satisfaction merely because of a notation thereon that it is paid in full settlement of a claim, when it appears that the payee did not accept the check in full payment and had no actual knowledge of such notation on the check, even though the check was paid by the bank on which it was drawn and the payee received the money thereon.
2. This being a suit in quantum meruit by a physician to recover an alleged balance due for services rendered the defendant, and it appearing from the evidence that the services were of the value alleged, and the defendant having failed to establish as a matter of law his plea of accord and satisfaction, the verdict for the plaintiff in the municipal court of Atlanta was authorized, and the judge of the superior court did not err in overruling the defendant’s certiorari.

Judgment affirmed.


Jenhins, P. J., and Bell, J., ooneur.